NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
EDWARD G. TROST,
Claimant-Appellcmt,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0n,den,t-Appellee.
2011-7192
Appeal from the United States Court of Appeals for
Veterans Clai1ns in case no. 10-0093, Judge Alan G.
Lance, Sr.
ON MOTION
ORDER
The parties move for a 37 -day extension of time, until
Decernber 21, 2011, for the appellant to file his opening
brief, for a 29-day extension of time, until February 29,
2012, for the appellee to file his response brief and for a
15-day extension of time, until March 30, 2012, for the
appellant to file his reply brief.

TROST V. DVA 2
Upon consideration thereof
IT IS ORDERED THAT2
The motion is granted No further extensions should
be anticipated.
FOR THE COURT
959 97 2911 /S/ Jan H0rba1y
Date J an Horbaly
Clerk
cc: Glenn W. Tr0st, Esq.
Douglas G. Ede1schick, Esq.
821 f men
§-3 COUFlT OF APPEALS FOR
THFFEDERAl. ClRCUlT
DEC 07 2011
1AN |'l0RBAL¥
C|.ERK